Case 5:15-cr-20581-JEL-DRG ECF No. 369 filed 06/05/20   PageID.3574   Page 1 of 12




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


  United States of America,

                          Plaintiff,     Case No. 15-cr-20581

  v.                                     Judith E. Levy
                                         United States District Judge
  Joseph James Roe,

                          Defendant.

  ________________________________/

       OPINION AND ORDER DENYING WITHOUT PREJUDICE
                  DEFENDANT’S MOTION FOR
                COMPASSIONATE RELEASE [355]

        On July 26, 2018, this Court entered judgment after Defendant

 Joseph James Roe pleaded guilty to (1) conspiracy to possess with intent

 to distribute controlled substances in violation of 21 U.S.C. § 841(a)(1).

 (ECF No. 315, PageID.2506.) The Court sentenced Defendant to 144

 months’ imprisonment. (Id. at PageID.2507.)

        Defendant has been serving his sentence at Federal Correctional

 Institution (FCI) Elkton in Ohio. He now seeks compassionate release

 and an order that he be permitted to serve the remainder of his sentence

 in home confinement in Michigan. (ECF No. 355, 363.) More specifically,
Case 5:15-cr-20581-JEL-DRG ECF No. 369 filed 06/05/20   PageID.3575    Page 2 of 12




 he argues that the danger posed to him by the novel coronavirus (COVID-

 19) pandemic constitutes an “extraordinary and compelling reason”

 under the compassionate release statute requiring his immediate

 release.

       For the foregoing reasons, Defendant’s motion is DENIED

 WITHOUT PREJUDICE.

       I.      Background

       On March 13, 2020, the President of the United States declared a

 national emergency due to COVID-19. Proclamation on Declaring a

 national Emergency Concerning the Novel Coronavirus Disease (COVID-

 19)        Outbreak,   The     White       House       (Mar.    13,       2020)

 https://www.whitehouse.gov/presidential-actions/proclamation-

 declaring-national-emergency-concerning-novel-coronavirus-disease-

 covid-19-outbreak/. On March 22, 2020, the Governor of Michigan issued

 the following statement: “The novel coronavirus (COVID-19) is a

 respiratory disease that can result in serious illness or death. It is caused

 by a new strain of coronavirus not previously identified in humans and

 easily spread from person to person. There is currently no approved




                                        2
Case 5:15-cr-20581-JEL-DRG ECF No. 369 filed 06/05/20   PageID.3576   Page 3 of 12




 vaccine or antiviral treatment for this disease.” Executive Order, No.

 2020-20 (Mar. 22, 2020).

       In the short period of time since the national emergency was

 declared, the exceptionally dangerous nature of the COVID-19 pandemic

 has become apparent. On March 10, 2020, the Governor of Michigan

 announced the state’s first two cases of COVID-19 and simultaneously

 declared a State of Emergency. Executive Order, No. 2020-4 (Mar. 10,

 2020). The number of new cases is growing exponentially. As of May 28,

 2020, that number is now at 56,014 confirmed cases and 5,372 reported

 deaths.             See             Coronavirus,              Michigan.Gov,

 https://www.michigan.gov/coronavirus/0,9753,7-406-98163_98173---

 ,00.html. COVID-19 has a high risk of transmission, and the number and

 rate of confirmed cases indicate broad community spread. Executive

 Order, No. 2020-20 (Mar. 22, 2020).

       On March 23, 2020, the Centers for Disease Control and Prevention

 (CDC) acknowledged that correctional and detention facilities “present[]

 unique challenges for control of COVID-19 transmission among

 incarcerated/detained persons, staff, and visitors.” Interim Guidance on

 Management of Coronavirus Disease 2019 (COVID-19) in Correctional

                                       3
Case 5:15-cr-20581-JEL-DRG ECF No. 369 filed 06/05/20    PageID.3577      Page 4 of 12




 and Detention Facilities, Centers for Disease Control (Mar. 23, 2020),

 https://www.cdc.gov/coronavirus/2019-ncov/community/correction-

 detention/guidance-correctional-detention.html. Specifically, the CDC

 noted that many detention conditions create a heightened risk of danger

 to detainees. These include: low capacity for patient volume, insufficient

 quarantine     space,    insufficient       on-site   medical   staff,      highly

 congregational environments, inability of most patients to leave the

 facility, and limited ability of incarcerated/detained persons to exercise

 effective disease prevention measures (e.g., social distancing and

 frequent handwashing). Id.

       The CDC recommended that all correctional facilities take

 preventative measures, including: ensuring an adequate supply of

 hygiene and medical supplies, allowing for alcohol-based sanitizer

 throughout facilities, providing no-cost soap to all inmates for frequent

 handwashing, cleaning and disinfecting frequently touched surfaces

 several times per day, performing pre-intake screening and temperature

 checks for all new entrants, increasing space between all detained

 persons to at least six feet, staggering meals, and having healthcare staff

 perform regular rounds. Id. Even if all of the CDC’s interim

                                         4
Case 5:15-cr-20581-JEL-DRG ECF No. 369 filed 06/05/20   PageID.3578   Page 5 of 12




 recommendations are followed, and reports suggest that they are not, the

 Court is concerned that such measures will prove insufficient to stem

 deadly outbreaks. See, e.g., New York City Board of Correction Calls for

 City to Begin Releasing People From Jail as Part of Public Health

 Response to COVID-19, N.Y.C. Bd. of Corr. (Mar. 17, 2020),

 https://www1.nyc.gov/assets/boc/downloads/pdf/News/2020.03.17%20-

 %20Board%20of%20Correction%20Statement%20re%20Release.pdf

 (arguing that, despite the “heroic work” of Department of Correction and

 Correctional Health Services staff “to prevent the transmission of

 COVID-19 in the jails and maintain safe and humane operations, the

 City must drastically reduce the number of people in jail right now and

 limit new admissions to exceptional circumstances”). Indeed, on March

 26, 2020, Attorney General Barr issued a separate directive ordering the

 Director of the Bureau of Prisons to “prioritiz[e] home confinement as

 appropriate in response to the COVID-19 pandemic . . . to protect the

 health and safety of BOP personnel and the people in our custody.”

 Prioritization of Home Confinement as Appropriate in Response to

 COVID-19 Pandemic, Att’y Gen. (Mar. 26, 2020).




                                       5
Case 5:15-cr-20581-JEL-DRG ECF No. 369 filed 06/05/20   PageID.3579   Page 6 of 12




       Research shows that prisoners and jail detainees are more likely

 than the general population to report experiencing infectious diseases,

 indicating that these individuals face a heightened risk during this

 pandemic. Laura M. Maruschak et al., Medical Problems of State and

 Federal Prisoners and Jail Inmates, 2011-12, U.S. Department of Justice,

 Bureau            of           Justice           Statistics,           (2016),

 https://www.bjs.gov/content/pub/pdf/mpsfpji1112.pdf.           By    way     of

 example, on March 24, 2020 there was one prisoner who tested positive

 for COVID-19 in the Michigan prison system. Gus Burns, Michigan

 prisons prep for possibility of coronavirus outbreak among inmate

 population, M-Live (Mar. 26, 2020). As of May 28, 2020, the Michigan

 Department of Corrections confirmed that there are 3,604 cases of

 COVID-19 and that 65 people have died in its prisoner population.

 https://www.michigan.gov/coronavirus/0,9753,7-406-98163_98173---

 ,00.html.

       Nationally, Bureau of Prison (BOP) detention facilities across the

 country are experiencing similar trends. As of May 28, 2020, BOP has

 confirmed at least 1,747 inmates testing positive with COVID-19, 3,232

 recovered inmates, and 64 deaths among federal inmates. Among BOP

                                       6
Case 5:15-cr-20581-JEL-DRG ECF No. 369 filed 06/05/20   PageID.3580   Page 7 of 12




 staff, there have been 413 staff recovered with COVID-19, and 187

 testing positive as of May 28, 2020. Coronavirus, Federal Bureau of

 Prisons, https://www.bop.gov/coronavirus/. The Court understands and

 appreciates the severity of the situation.

       II.   Legal Standard

       Defendant seeks compassionate release and reduction of his

 sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). The relevant provision

 provides:

             (c) The court may not modify a term of imprisonment
             once it has been imposed except that—

                   (1) in any case—

             (A) the court, upon motion of . . . the defendant after the
             defendant has fully exhausted all administrative rights
             to appeal a failure of the Bureau of Prisons to bring a
             motion on the defendant’s behalf or the lapse of 30 days
             from the receipt of such a request by the warden of the
             defendant’s facility, whichever is earlier, may reduce the
             term of imprisonment (and may impose a term of
             probation or supervised release with or without
             conditions that does not exceed the unserved portion of
             the original term of imprisonment), after considering
             the factors set forth in section § 3553(a) to the extent
             that they are applicable, if it finds that—

             i) extraordinary and compelling reasons warrant such a
             reduction.
                                       7
Case 5:15-cr-20581-JEL-DRG ECF No. 369 filed 06/05/20   PageID.3581   Page 8 of 12




       Id.

       There are two key questions of law in compassionate release cases.

 The first is whether a defendant satisfies the statutory requirement to

 either “fully exhaust[] all administrative rights to appeal a failure of the

 Bureau of Prisons to bring a motion on the defendant’s behalf” or wait 30

 days “from the receipt of such a request by the warden of the defendant’s

 facility, whichever is earlier.” Id. The second is whether extraordinary

 and compelling reasons, as well as the defendant’s own history and

 characteristics, warrant a reduction of the defendant’s sentence. Id. The

 latter is the issue before the Court, as neither party disputes that

 Defendant has exhausted his administrative remedies.

       III. Analysis

       A.     Extraordinary and Compelling Reasons Warranting
            Reduction of Sentence

       There are three components to a compassionate release merits-

 analysis: 1) whether extraordinary and compelling reasons warrant a

 reduction in sentence, as described by the United States Sentencing

 Commission; 2) whether the § 3553(a) factors—“to the extent that they

 are applicable”—render the reduction inappropriate; and 3) whether

 Defendant would be a danger to the public.
                                       8
Case 5:15-cr-20581-JEL-DRG ECF No. 369 filed 06/05/20    PageID.3582   Page 9 of 12




       In     defining   “extraordinary     and   compelling    reasons,”     the

 compassionate release statute directs the Court to consider the United

 States Sentencing Guidelines. 18 U.S.C. §3582(c). United States

 Sentencing Guideline § 1B1.13 articulates that extraordinary and

 compelling circumstances exist, in relevant part, in the following

 instances:

              (A) Medical Condition of the Defendant.—

              (i) The defendant is suffering from a terminal illness
              (i.e., a serious and advanced illness with an end of life
              trajectory). A specific prognosis of life expectancy (i.e., a
              probability of death within a specific time period) is not
              required. Examples include metastatic solid-tumor
              cancer, amyotrophic lateral sclerosis (ALS), end-stage
              organ disease, and advanced dementia.

              (ii) The defendant is—

              (I) suffering from a serious physical or medical
              condition,

              (II) suffering from a serious functional or cognitive
              impairment, or

              (III) experiencing deteriorating physical or mental
              health because of the aging process,

              that substantially diminishes the ability of the
              defendant to provide self-care within the environment of


                                        9
Case 5:15-cr-20581-JEL-DRG ECF No. 369 filed 06/05/20   PageID.3583   Page 10 of 12




             a correctional facility and from which he or she is not
             expected to recover.

              (D) Other Reasons.—As determined by the Director of
             the Bureau of Prisons, there exists in the defendant’s
             case an extraordinary and compelling reason other than,
             or in combination with, the reasons described in
             subdivisions (A) through (C).

  Id.

        Here, Defendant argues that his underlying health conditions—

  obesity and pre-diabetes—place him at increased risk of severe illness

  and death from a COVID-19 infection, making the COVID-19 pandemic

  an    extraordinary    and    compelling    circumstance     that    justifies

  compassionate release. In his medical records, Defendant’s weight was

  reported as 250 pounds, and his height is 68 inches. (ECF No. 366-1

  *SEALED*.) This puts his body mass index at 38, which is obese. See

  https://www.cdc.gov/healthyweight/assessing/bmi/adult_bmi/english_bm

  i_calculator/bmi_calculator.html. He also argues that he suffers from pre-

  diabetes, which he was diagnosed with in 2018. (ECF No. 365-1

  *SEALED*.)

        COVID-19 is a new disease, and while there is limited information

  regarding risk factors for severe illness, the CDC has not included obesity


                                       10
Case 5:15-cr-20581-JEL-DRG ECF No. 369 filed 06/05/20         PageID.3584     Page 11 of 12




  with a body mass index under 40 or prediabetes in its list of underlying

  conditions that may put people at a higher risk of severe COVID-19

  illness.1            https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

  precautions/groups-at-higher-risk.html.               Therefore,         Defendant’s

  underlying conditions do not put him at a higher risk of a dire outcome

  or death from COVID-19. Accordingly, extraordinary and compelling

  circumstances do not justify compassionate release.

        In conclusion, Defendant has not shown that extraordinary and

  compelling reasons justify his release, and the Court therefore need not

  analyze the factors set forth in 18 U.S.C. §3553(a).

        IV.    Conclusion

        For the reasons set forth above, the Court DENIES Defendant’s

  motion for compassionate release without prejudice. Defendant, through

  counsel, submitted supplemental information on the Defendant’s risk

  factors that was helpful to the Court and an important reminder that the

  novel coronavirus is just that. Defendant may renew his motion should


        1 Severe obesity, defined as having a body mass index of 40 and above as well
  as diabetes are included in the CDC’s list of risk factors for higher complications from
  COVID-19.                     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
  precautions/groups-at-higher-risk.html. However, obesity with a body mass index of
  under 40 and prediabetes are not included in this list.
                                            11
Case 5:15-cr-20581-JEL-DRG ECF No. 369 filed 06/05/20   PageID.3585   Page 12 of 12




  his medical conditions change or should he present evidence

  demonstrating that his existing conditions significantly increase his

  likelihood of a dire outcome from COVID-19 while confined.

        IT IS SO ORDERED.

  Dated: June 5, 2020                s/Judith E. Levy
  Ann Arbor, Michigan                JUDITH E. LEVY
                                     United States District Judge


                       CERTIFICATE OF SERVICE
        The undersigned certifies that the foregoing document was served
  upon counsel of record and any unrepresented parties via the Court’s
  ECF System to their respective email or First Class U.S. mail addresses
  disclosed on the Notice of Electronic Filing on June 5, 2020.
                                            s/William Barkholz
                                            WILLIAM BARKHOLZ
                                            Case Manager




                                       12
